SUMNER, J.
Plaintiff has brought suit to recover an amount he claims to be due on a building contract made with the defendants. The amount named in the contract was $2,500. Plaintiff claims a "balance due on that of $1,000, also a balance for extra work, amounting to $222.36, making the total $1,222.36.
The defendants claim that part of the work was improperly done and presented testimony tending to show that that was the fact.
It was admitted by the defendants that the so-called extra work was done but they claimed that most of it should have been done under the original contract.
. The Court has scrutinized the items in the bill for extras and finds that $147.81 should be paid by the defendants on that account.
The defendants claim that the chimney was improperly built, that it would not draw and would have to be rebuilt. They also claimed that on account of the lack • of flashings and strips the house leaked in many places and that some of the plumbing was bad. They presented an estimate by a contractor that it would cost $425 to put the house in the condition that it should have been put by the original contractor.
The Court believes that in most respects the claims of the defendants are valid and finds for plaintiff in the sum of $722.81, which with'interest from the date of the writ would bring the amopnt up to '$750.